DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph 37 include a typo referencing the housing with numeral 40.  The reference number 40 is used to indicate radiation instead, and the housing is properly referenced as 48.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 claims a method of calibrating a beam injector, but does not recite any active, positive steps delimiting how this method is practiced. As no steps are described, it is impossible to determine what method is being claimed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not a proper process claim as it fails to recite any steps.  See MPEP 2173.05(q).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,691,377 (Matsui et al.).
Regarding claim 1, Matsui et al. discloses a beam injector comprising: a cathode emitter configured to emit electrons (multiple figures, element 4); an electrode configured to bias at least a portion of the electrons to remain on the cathode emitter and focus the emitted electrons into an electron beam (multiple figures, element 5); a resistor coupled between the cathode emitter and the electrode and configured to allow self-regulation of a voltage potential on the electrode based at least in part on a current of the electron beam (multiple figures, element R2).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0144328 (Reijonen).
Regarding claim 1, Reijonen discloses a beam injector comprising: a cathode emitter configured to emit electrons (‘extract an electron beam from the cathode’ P 30); an electrode configured to bias at least a portion of the electrons to remain on the cathode emitter and focus the emitted electrons into an electron beam (‘By way of background, in conventional traditional electron beam optics system, the initial beam focusing is done by Wehnelt-type optics system’ P 30); a resistor coupled between the cathode emitter and the electrode and configured to allow self-regulation of a voltage potential on the electrode based at least in part on a current of the electron beam (‘adjustable potential sources at the injector to achieve biasing of the injector electrodes in a desired manner.’ and ‘biasing is done with resistors’ P 32).
Regarding claim 2, Reijonen discloses a radiation generator comprising the beam injector of claim 1 (‘injector section of an x-ray tube’ P 30).
Regarding claim 3, Reijonen discloses a downhole tool comprising the beam injector of claim 1 (‘an x-ray tube for use in a well logging applications’ P 34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881